Citation Nr: 9918168
Decision Date: 06/30/99	Archive Date: 12/06/99

DOCKET NO. 89-11 393               DATE JUN 30, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for residuals of shell
fragment wounds to the buttocks.

2. Entitlement to a rating in excess of 10 percent for deep venous
thrombosis of the right lower extremity.

(The issues of entitlement to a compensable evaluation for shell
fragment wounds of the abdominal area and entitlement to an
effective date earlier than November 28, 1990, for the grant of a
total rating based on individual unemployability due to service
connected disabilities will be the subjects of a separate appellate
decision.)

REPRESENTATION 

Appellant represented by: Jonathan M. Raney, Attorney

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

E. J. McCafferty, Counsel 

INTRODUCTION

The veteran served on active duty from May 1969 to December 1972,
including service in Vietnam from January 1970 to March 1971. His
decorations and medals include the Purple Heart and the Combat
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on
appeal of a June 1987 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The
appellant now resides within the jurisdiction of the RO in
Portland, Oregon.

In a January 1994 decision, the Board denied the issues set out on
the title page as well as the veteran's attempt to reopen his claim
for service connection for residuals of a shell fragment wound to
the abdominal area based on the submission of new and material
evidence. The veteran sought reconsideration of that decision and
in June 1994 reconsideration was granted under the provisions of 38
U.S.C.A. 7103(b). Thereafter, the case was taken up by an expanded
panel of the Board for reconsideration. The decision of this
enlarged panel will replace the Board's decision of January 1994,
and will be the final decision of the Board on these issues.

2 -

In May 1995, the reconsideration panel determined that new and
material evidence had been submitted to reopen the claim of
entitlement to service connection for residuals of shell fragment
wounds to the abdominal area and remanded the case to the RO for
additional development with respect to that issue. In an October
1995 rating action, the RO granted entitlement to service
connection for residuals of shell fragment wounds to the abdominal
area, which represented a complete grant of the benefit sought with
respect to that issue. The only remaining issues properly before
the reconsideration panel at this time are the two issues set out
on the title page. The case was remanded again in August 1996 for
correction of a procedural defect and has now been returned to the
Board for further action.

A review of the current record shows that the appellant has
perfected appeals regarding the issues of entitlement to a
compensable rating for shell fragment wounds to the abdominal area,
and entitlement to an effective date earlier than November 28,
1990, for the grant of a total rating based upon individual
unemployability due to service-connected disabilities. However,
these issues are not within the jurisdiction of the reconsideration
panel and therefore will be addressed in a separate appellate
decision.

Further, statements of the case were furnished to the veteran on
the additional issues of entitlement to an effective date earlier
than August 17, 1987, for the grant of service connection for deep
venous thrombosis of the right lower extremity and entitlement to
reimbursement of unauthorized medical expenses; however, timely
substantive appeals were not filed with respect to these issues and
they are not in appellate status at this time.

Finally, it is noted that service connection is now in effect for
pulmonary embolism with moderate pulmonary hypertension secondary
to recurrent emboli, evaluated as 30 percent disabling from
November 1990 and 60 percent from June 1998.

A claim placed in appellate status by disagreement with the
original or initial rating award but not yet ultimately resolved,
as is the case herein with regard to the deep venous thrombosis of
the right lower extremity, remains an "original claim" and is

- 3 -


not a new claim for increase. Fenderson v. West, 12 Vet. App. 119
(1999). In such cases, separate compensable evaluations must be
assigned for separate periods of time if such distinct periods are
shown by the competent evidence of record during the pendency of
the appeal, a practice known as "staged" ratings. Id. at 126. Where
entitlement to compensation has already been established in a prior
final rating action, an appellant's disagreement with a subsequent
rating is a new claim for an "increased rating" based on the level
of disability presently shown by the evidence. Suttman v. Brown, 5
Vet. App. 127, 136 (1993). Thus, the Board no longer characterizes
the issue of the proper rating for the deep venous thrombosis of
the right lower extremity as an "increased rating."

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Any shell fragment wounds to the buttocks were very superficial
and healed without any residual disability.

3. The veteran's deep venous thrombosis of the right lower
extremity is manifested by complaints of pain and intermittent
swelling without clubbing or cyanosis.

CONCLUSIONS OF LAW

1. Residuals of shell fragment wounds to the buttocks were not
incurred in or aggravated by service. 38 U.S.C.A. 1110, 1154, 5107
(West 1991 & Supp. 1998).

2. An evaluation in excess of 10 percent for deep venous thrombosis
of the right lower extremity is not warranted. 38 U.S.C.A. 1155,
5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7121, prior
to and as of January 12, 1998.

- 4 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Residuals of Shell Fragment Wounds to the
Buttocks

Factual Background. The service medical records reveal that the
veteran was seen in November 1969 for back pain after a tank he was
riding in hit a mine. A report of medical history in November 1970
shows that the veteran stated that he had been riding in a tank one
year earlier when it hit a land mine and that shrapnel hit his
right thigh and hands. No mention was made of any injury or wounds
to the buttocks. Similarly, the only reference to fragment wounds
on the separation examination in November 1972 concerned a wound to
the right leg. At those times, the veteran failed to report any
wounds or injuries of the buttocks and no such wounds or injuries
were otherwise identified.

The veteran's original claim for benefits filed immediately after
service failed to identify any wound or injury of the buttocks by
history or findings.

VA examination in March 1973 is negative for pertinent complaints
or findings.

VA medical records reflect that when the veteran was seen in August
1978 he reported that he had been a helicopter door gunner and had
shrapnel fragments all over his abdomen. He had an abscess in his
right lower quadrant "secondary to a shrapnel fragment."
Examination revealed a lot of very dense scar tissue. Three pieces
of black metallic fragments were removed and specimens were
referred for biopsy. A pathological report dated later in August
1978 resulted in the following diagnosis: granulating skin with
epidermal hyperplasia, right lower quadrant (biopsy).

The report of VA examination for disability evaluation purposes in
September 1979 is negative for pertinent complaints or findings.

- 5 - 

In 1980, the veteran filled a claim for service connection for
residuals of shell fragment wounds of the abdomen, but again did
not refer to any such wounds of the buttocks.

VA medical records reflect that in August 1980 the veteran was seen
for sores on his lower abdomen and right groin. It was reported
that he had had similar occurrences in the past which began with a
mine explosion which resulted in multiple foreign bodies being
embedded in his abdomen and groin. X-ray examination of the abdomen
demonstrated no metallic foreign bodies. A diagnosis of multiple
foreign body granuloma was given. In September 1980, the veteran
underwent excision of chronic draining sinus tracts on the abdomen.
It was reported that the veteran had sustained fragmentary shrapnel
injuries in Vietnam and since then had suffered from chronic
draining sinus tracts of the lower abdomen. The operative diagnosis
was as follows: foreign body reaction to the lower abdomen.
Pathological examination of excised fragments resulted in the
following diagnosis: sinus tract and scar, skin, abdomen,
resection.

At a hearing on appeal in March 1981, the veteran furnished a
detailed account of his various service injuries to include his
shrapnel wounds, but again made no mention of any shrapnel wound
injuries to the buttocks.

When the veteran was examined by VA for disability evaluation
purposes in July 1981, he reported that he had sustained a large
number of shrapnel wounds of the abdomen and right leg, and many
small shrapnel wounds over the rest of his body in November 1969.
Examination revealed hundreds of small one-half inch to one-
quarter inch diameter scars over the back, chest, abdomen, pelvic
area, thighs, legs and feet from shrapnel wounds. No complaints or
findings referable to the buttocks were noted.

In November 1982 the veteran was admitted to a VA hospital with a
10-day history of feeling bloated, constipated and nauseated. It
was noted that he had been hospitalized in 1981 for approximately
30 days and that the following studies had been performed: an upper
GI that was normal; barium enema that was normal; oral

- 6 -

cholecystogram that was normal; localized cystography that was
normal; small bowel follow-through film that was normal; an
esophogram that was normal; and a CT of his abdomen and pancreas
which was normal. The only positive finding had been for a small,
esophageal tear seen on endoscopy. Rectal examination revealed no
external hemorrhoids. Sigmoidoscopy was performed twice; the first
one demonstrated internal hemorrhoids, the second one was done and
a 3 mm polyp was removed from a distance of 8 cm. from the rectum.
Barium enema was significant for what was thought to be a 3-5 mm.
polyp present in the rectosigmoid region. No findings indicative of
shrapnel wounds to the buttocks were noted.

VA outpatient treatment records reflect that when the veteran was
seen in December 1984 he stated that he had an abscess between his
legs from shrapnel wounds. It was noted that he had a history of
shrapnel wounds to the abdomen and perirectal area with several
episodes in the past of abscess formation with drainage. He left
the emergency room because he did not want to wait any longer to
see a doctor. The following diagnosis was given: perineal abscess
secondary to scrapnel (sic) injury.

On January 14, 1985, the veteran was seen in the emergency room of
a VA facility for complaints of increasing pain and drainage from
a right perianal swelling of six weeks duration. An incision and
drainage was performed. He had good relief of pain and swelling for
a period of approximately 2 weeks and then had another episode of
increasing perianal pain and swelling. Incision and drainage was
again performed. He was seen in the emergency room in February 1985
with complaints of increasing pain and fever. It was reported that
he had had shrapnel wounds to the lower abdomen and pelvis in 1969.
Examination revealed two previous incision and drainage wounds of
the right buttock, approximately 6 and 8 cm lateral to the anus.
The diagnosis was right buttock abscess.

A VA outpatient treatment progress note dated in July 1985 reflects
that the veteran was seen for cystic masses in the lower chest. The
following impression was given: Shrapnel injury in 1969 with
abscess formation secondary to foreign body. X-rays revealed no
shrapnel fragments.

- 7 - 

VA hospital reports dated in August 1985 reflect excision of
lipomas on the anterior chest wall and left thigh. A pathological
report diagnosed adipose tissue, angiolipoma. In October 1985 he
underwent revision of an abdominal scar. A pathological report
diagnosed cicatrix with mature adipose tissue. In January 1986 he
underwent a Stage II panniculectomy for redundant abdominal scar
tissue. In September 1986 he underwent removal of a subcutaneous
nodule in the suprapubic area. A pathological report diagnosed
subcutaneous tissue in the suprapubic area consistent with
angiolipoma.

In a statement dated in September 1986, the veteran claimed that he
had sustained shrapnel wounds to his buttocks.

The veteran testified at a hearing in February 1987 that while on
a patrol in November 1969 the tank he was riding on hit a mine. He
stated: "I was blown up against a tree, shrap metal, a large piece
entered my right leg, the thigh area, and numerous pieces went into
my abdomen and rear." He reported that about 1977 he developed an
abscess in his buttocks which he could squeeze and extract a fine
white milky fluid but that it was not until 1983 or 1984 the he
first sought medical treatment for the wounds to the buttocks. He
stated that the shrapnel in his buttocks resulted in infections and
that he had two areas in his buttocks that were left open by
doctors for drainage.

In May 1987 the veteran was admitted to a VA hospital for
complaints of headache and vomiting. It was reported that he had a
history of intermittent bleeding from around the rectal area on and
off for several months. During the hospitalization, flexible
sigmoidoscopy revealed several sinus tracts "presumably related to
the patient's multiple shrapnel wounds." It was felt that the sinus
tracts were the most likely source for the veteran's "GI bleeding."
Diagnoses included the following: multiple shrapnel wounds with
chronic bloody drainage.

By a rating dated in June 1987 the RO denied the veteran's claim
for service connection for residuals of shell fragment wounds to
the buttocks on the grounds

8 - 

that there was no evidence in the service medical records of any
complaints or treatment for shell fragment wounds to the buttocks
and VA examinations conducted shortly after service and over the
last 14 years had not revealed any complaints or findings of wounds
to the buttocks.

Clinical records during VA hospitalization in July 1987 show that
the veteran stated that "he tried to move his bowels and blood has
come out," and blood with small pieces of metal from the rectum
were reportedly observed. A doctor then noted that digital rectal
examination was not remarkable, but that the veteran's obesity
precluded a thorough examination. There was a raised knot in the
left groin perirectal area which drained pus when pressure was
applied. Subsequently, a fistulectomy of anal cutaneous fistulas
was performed for chronic infection in the perianal region. The
operative report is negative for any indication of shrapnel.

In a statement dated in October 1987, the veteran reported that he
was wounded in November 1969 and again on June 10, 1970, when his
unit was attacked with ground fire and grenades and he sustained
wounds to his chest, arm and buttocks, with a large gaping hole in
his leg from a rifle round.

A report of VA psychiatric examination dated in March 1988 reflects
that the veteran reported that when he had been in Vietnam he was
wounded on 4 separate occasions and on 2 occasions required being
air evacuated for intensive medical care.

The veteran testified at a hearing in May 1990 that he had had 14
separate minor surgeries to remove metal from his stomach "and
stuff," as well as 3 major surgeries to remove scarring.

A report of psychiatric evaluation dated in December 1990 reflects
that the veteran reported that he was wounded several times while
in Vietnam. He stated that he subsequently learned that he had
shell fragments and bullet fragments in his body. He reported that
he was also wounded in 1985 when he was shot through the abdomen
while doing intelligence work for the CIA.

9 -

At a hearing on appeal in November 1991, the veteran stated that he
had incurred shrapnel wounds to the lower legs, in the stomach area
and the buttocks in March 1970; that the shrapnel particles didn't
go into the muscle and were small enough that they were easily
pulled out with tweezers. He reported that he was again injured in
June 1970. He indicated that the shrapnel wounds were not noted on
subsequent examination because they were "well healed, very small,
like you scratch yourself. That's all they were. They were
superficial wounds and we felt - I felt most of them were gone." He
stated that the shell fragment wounds were not noted on
examinations after service for several years because "They weren't
of issue to me. They weren't bothering me."

The veteran was accorded a VA examination in September 1992 for
disability evaluation purposes. The veteran's complaints included
pain in the right buttock. Examination revealed several small scars
around the anus, about 2 cm. in size, which had a slight
tenderness. Diagnoses included the following: the left buttock has
a history of shrapnel injury in the military. The shrapnel wound is
well healed.

By a rating dated in October 1995, the RO established service
connection for pulmonary embolism and deep vein thrombosis of the
right lower extremity as secondary to the service-connected shell
fragment wound of the right leg. The RO also granted service
connection for residuals of shell fragment wounds to the abdomen on
the grounds that it is as likely as not that the veteran sustained
shell fragment wounds to his abdomen while on active military
service and that they did not surface until years later. By a
rating dated in December 1995, the RO held that the veteran was
entitled to a total rating based upon individual unemployability
due to service-connected disabilities from November 1995 (later
made effective from November 1990).

In March 1997, the veteran underwent surgery for a buttock lift.
There was no indication of the presence of shrapnel at that time.

- 10 - 

Criteria. Under the governing criteria, service connection may be
granted for residuals of shell fragment wounds of the buttocks
which were incurred in or aggravated by service. 38 U.S.C.A. 1110.

Establishing service connection generally requires medical evidence
of a current disability; medical or, in certain circumstances, lay
evidence of in-service incurrence or aggravation of a disease or
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. See
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78
F.3d 604 (Fed. Cir. 1996) (table).

In the case of any veteran who engaged in combat with the enemy
during a period of war, VA shall accept as sufficient proof of
service connection of any disease or injury alleged to have been
incurred in or aggravated by such service satisfactory lay or other
evidence of service incurrence or aggravation of such injury or
disease, if consistent with the circumstances, conditions or
hardships of such service, notwithstanding the fact that there is
no official record of such incurrence or aggravation in such
service, and, to that end, shall resolve every reasonable doubt in
favor of the veteran. 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d).

The Court noted in Caluza at 507 that the provisions of 38 U.S.C.A.
1154 deal with the question of whether a particular injury was
incurred in service - that is, what happened then - not the
questions of either current disability or nexus to service, as to
both of which competent medical evidence is generally required. The
Federal Circuit Court of Appeals, in Collette v. Brown, 82 F.3d
389, 392 (Fed. Cir. 1996), noted that 1154(b) "does not create a
statutory presumption that a combat veteran's alleged disease or
injury is service-connected", but "considerably lighten[s] the
burden of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease or
injury was incurred in, or aggravated by, combat service."

Essentially, while 38 U.S. C.A. 1154 provides a factual basis upon
which a determination can be made that a particular disease or
injury was incurred or 

aggravated in service, it does not provide a basis to link
etiologically the appellant's service to the current condition. See
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown,
7 Vet. App. 498, 507 (1995).

Analysis. The service medical records disclose no shell fragment
wounds to the buttocks by finding or history. Further, both the
veteran's original claim for benefits filed immediately after
service and his initial VA examination in 1973 failed to identify
any wound or injury of the buttocks by history or findings. At the
hearing on appeal in 1981, the veteran furnished a detailed account
of his various service wounds and injuries, but made no mention of
any injury to the buttocks at that time, although he did refer to
shell fragment wounds of the abdomen in his testimony. At a hearing
on appeal in 1991, the veteran testified that the reason he had not
mentioned the shell fragment wounds to the buttocks earlier was
that they were very minor, well healed, and were not giving him any
problem. He noted that there would be a little opening and when you
squeezed it a little piece of metal would come out and after
cleaning it up you'd be on your way. At a hearing in 1987, the
veteran reported that about 1977 he developed an abscess in his
buttocks from which he could extract a fluid but that it was not
until 1984 that he first sought medical treatment for this
condition.

The medical records reflect that the veteran was first seen in
December 1984 for complaints of abscess formation with drainage in
the perirectal area. An incision and drainage was thereafter
performed on more than one occasion and the diagnosis was right
buttock abscess. While the veteran has reported having shrapnel
fragments removed from his buttocks after service, there is no
clinical evidence to support this claim. No shell fragment wounds
of the buttocks or any residuals thereof have been demonstrated
post service. The post service records contain no competent medical
evidence or opinion relating any current pathology of the buttocks
to any shrapnel wounds of the buttocks which the veteran may have
sustained in 1969 or 1970.

The veteran's assertion, first made many years after service, that
he had sustained shrapnel wounds to the buttocks in service, while
competent evidence as to what

- 12 -

happened then, is not competent evidence to link such shrapnel
wounds sustained in 1969 or 1970 to the pathology first manifested
in December 1984. Thus, while the present record supports a finding
that the veteran did, in fact, incur shell fragment wounds to the
buttocks during service, it also shows that any such wounds were
very superficial and resolved without any residual impairment.

With respect to the veteran's claim of postservice residuals, the
only competent evidence in support of his claim are the clinical
notations in May and July 1987 and the findings on VA examination
in September 1992. However, this favorable evidentiary material is
based solely on the veteran's history of significant surgical and
clinical treatment for buttock shrapnel wounds subsequent to their
incurrence in 1969. This history furnished by the veteran is not
otherwise documented in the clinical data of record, but was
clearly accepted as established by the medical providers in 1987
and 1992. In opposition to the veteran's claim, is the absence of
any clinical documentation of any treatment for or finding of
residuals of shrapnel wounds of the buttocks following service. The
postservice clinical records contain no competent medical evidence
or opinion establishing the presence of shrapnel wound residuals of
the buttocks or relating the recurring buttock abscesses first
shown in 1984 to the shrapnel wounds of the buttocks claimed to
have been incurred in November 1969, March 1970, and/or June 1970.
The only evidence suggesting that the abscesses of the buttocks
were due to retained shell fragments is the veteran's opinion.
Finally, the veteran's own statements and testimony as to the
superficiality of said shrapnel wounds also is in conflict with the
nature of the residuals currently claimed by him.

Accordingly, the preponderance of the evidence is against the claim
for service connection for residuals of shell fragment wounds to
the buttocks.

13 -

Rating for Deep Venous Thrombosis Of the Right Lower Extremity

Factual Background. When the veteran was hospitalized in a VA
facility in March 1991, it was noted that he had a past medical
history of right lower extremity trauma which resulted in venous
insufficiency and multiple deep venous thromboses (times 13). It
was indicated that the last deep venous thrombosis had occurred in
November 1990 while he was on medication. An examination of the
extremities showed no cyanosis, clubbing or edema. He underwent an
inferior vena cava filter replacement. The diagnoses included
recurrent pulmonary embolism and deep venous thrombosis secondary
to lower extremity trauma.

At the personal hearing in November 1991, the veteran argued that
his deep venous thrombosis should be service connected.

On VA examination in September 1992, the veteran reported that his
right leg swelled after he drove a car for about 30 minutes. He
also noted that walking or standing was limited to 2 or 3 minutes
due to swelling and discomfort. Vascular studies showed that venous
duplex was normal, with no evidence of deep venous thrombosis in
the right lower extremity. An opinion from a vascular surgeon was
to the effect that the veteran's deep venous thrombosis was
probably secondary to his service-connected right leg wound. VA
orthopedic examination found that lower leg circumferences were
44/43 at the calf and 25/24 at that small part of the ankle. There
was no visible swelling other than the mild amount shown in these
measurements.

By rating decision dated in January 1993, the RO granted service
connection for deep venous thrombosis of the right lower extremity
and assigned a 10 percent rating under Diagnostic Code 7121 based
on the veteran's complaints and the findings of record. However,
the veteran disagreed with the 10 percent evaluation assigned for
his deep venous thrombosis of the right lower extremity and the
current appeal ensued.

14 -

Pursuant to the Board's remand in May 1995, the veteran underwent
examination by a vascular surgeon. His report, dated in July 1995,
noted that the veteran complained of right leg pain and inter-
mittent swelling. Varicose veins were noted in the right leg. No
bruit was audible. There were no lower extremity ulcerations. The
lower extremity arterial examination was reported as normal. Venous
recover times were noted to be normal bilaterally; however, the
venous duplex examination was abnormal in that there was
significant valvular reflux in the right greater saphenous vein.
There also appeared to be obstruction to the venous outflow in the
right leg. The physician recommended support hose and leg elevation
when possible. He also opined that the veteran's pulmonary
embolisms were related to his service-connected right leg wound.

A rating action in October 1995 continued the veteran's rating for
deep venous thrombosis at 10 percent and granted service connection
on a secondary basis for pulmonary embolism.

On VA hospitalization in June 1998, examination revealed no
clubbing, cyanosis and trace edema of the extremities. On clinical
follow-up in July 1998, the veteran denied any new lower extremity
swelling and on extremity examination the examiner found no
cyanosis, clubbing or edema.

Criteria. Disability evaluations are determined by the application
of a schedule of ratings which is based on average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate
diagnostic codes identify the various disabilities.

Under the criteria in effect prior to January 12, 1998, a 10
percent rating was warranted for unilateral phlebitis or
thrombophlebitis with persistent moderate swelling of a leg which
was not markedly increased on standing or walking. A 30 percent
evaluation required persistent swelling of a leg or thigh which is
increased on standing or walking I or 2 hours, but is readily
relieved by recumbency; with moderate discoloration, pigmentation
or cyanosis. 38 C.F.R. Part 4, Diagnostic Code 7121 (effective
prior to January 12, 1998).

- 15 - 

Effective January 12, 1998, the provisions of Diagnostic Code 7121
were changed. Post-phlebitic syndrome of any etiology: when there
is persistent edema and stasis pigmentation or eczema, with or
without intermittent ulceration, a 40 percent evaluation is for
application. When there is persistent edema, incompletely relieved
by elevation of extremity, with or without beginning stasis
pigmentation or eczema a 20 percent evaluation is assigned. When
the disability is manifested by intermittent edema of extremity or
aching and fatigue in leg after prolonged standing or walking, with
symptoms relieved by elevation of extremity or compression hosiery
a 10 percent evaluation is provided. If the condition is
asymptomatic with palpable or visible varicose veins, a
noncompensable evaluation will be awarded. The foregoing
evaluations are for involvement of a single extremity.

Where the law or regulations change while an appeal is pending, the
version most favorable to the claimant applies, absent
congressional intent to the contrary. See Karnas v. Derwinski, 1
Vet. App. 308, 312-13 (1991). In the present case, the RO has
considered both versions of Code 7121 and has determined that an
increased rating is not warranted under either the old or the new
criteria.

VA has a duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion. Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

As noted above, this claim was placed in appellate status by
disagreement with the original or initial rating award and thus
remains an 44 original claim" and is not a new claim for increase.
Fenderson, supra. Thus, the Board must considered whether separate
compensable evaluations may be assigned for separate periods of
time.

Analysis. The old and the new criteria for rating the veteran's
deep venous thrombosis of the right leg have been set out above.
After careful review of the record, the Board concludes that an
increased rating in excess of 10 percent is not

- 16 - 

warranted under either criteria. In this regard, the Board notes
that the clinical findings reported over the lengthy appeal period
fail to reveal symptomatology which would warrant a rating in
excess of the 10 percent currently assigned.

Under the old criteria, the next higher rating of 30 percent
required persistent swelling of leg, increased on standing or
walking 1 or 2 hours, readily relieved by recumbency; moderate
discoloration, pigmentation and cyanosis. It is clear from the
clinical and test findings reported during the entire appeal period
that the veteran's disability did not meet these criteria. The
minimal right leg swelling was consistent with the 10 percent
evaluation initially assigned. More recently, persistent swelling
and cyanosis were not found. Thus, the award of a rating in excess
of the 10 percent rating assigned under Code 7121 is not warranted
under the old criteria.

Under the new criteria for Code 7121, the next higher rating above
10 percent was changed from 30 percent to the 20 percent level.
However, a review of the entire record again shows that the veteran
does not meet the standards for increase under the new criteria. A
20 percent rating requires the presence of persistent edema,
incompletely relieved by elevation of extremity, with or without
beginning stasis pigmentation or eczema. However, the clinical data
during the appeal period show the presence of an intermittent edema
only and not the persistent edema required for increase to the 20
percent level under the new criteria. At the start of the appeal
period, the veteran was shown to have minimal edema and on the more
recent findings in 1998 was found to have no edema, clubbing or
cyanosis. Thus, the evidentiary record also does not support a
rating in excess of 10 percent under the new criteria.

Consideration has been given to the potential application of the
various provisions of 38 C.F.R. Parts 3 and 4, whether or not they
were raised by the veteran, as required by Schafrath v. Derwinski,
1 Vet. App. 589 (1991). However, the Board finds no basis for a
rating in excess of 10 percent for the deep venous thrombosis of
the right lower extremity for any period of time during the appeal
period.

- 17 -

ORDER

Service connection for residuals of shell fragment wounds to the
buttocks is denied.

A rating in excess of 10 percent for deep venous thrombosis of the
right lower extremity is denied.

Robert E. Sullivan 
Member, Board of Veterans' Appeals

Jane Sharp
Member, Board of Veterans' Appeals

Gary L. Gick 
Member, Board of Veterans' Appeals

Renee Pelletier 
Member, Board of Veterans' Appeals

Eileen Krenzer 
Member, Board of Veterans' Appeals

Gordon Shufelt 
Member, Board of Veterans' Appeals



DOCKET NO.  89-11 393              DATE JAN 12 1994

THE ISSUES

1.    Whether new and material evidence has been submitted to
reopen a claim of entitlement to service connection for residuals
of a shell fragment wound to the abdominal area.

2.    Entitlement to service connection for residuals of a shell
fragment wound to the buttocks.

3.    Entitlement to an increased rating for deep venous
thrombosis of the right lower extremity, currently evaluated as
10 percent disabling.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

2

INTRODUCTION

The veteran served on active duty from May 1969 to December 1972.
By decision dated in July 1982, the Board of Veterans' Appeals
(the Board), in pertinent part, denied the veteran entitlement to
service connection for residuals of a shell fragment wound to the
abdomen.  Recently, he has submitted additional evidence seeking
to reopen his claim of entitlement to service connection for
residuals of a shell fragment wound to the abdominal area.  This
matter came before the Board on appeal from decisions from the
Phoenix, Arizona, and Portland, Oregon, Regional offices (RO).
By rating action dated in 1987, the RO continued to deny the
veteran service connection for residuals of a shell fragment
wound to the abdomen, and denied service connection for residuals
of shell fragment wounds to the buttocks.  He submitted a notice
of disagreement in July 1987, and a statement of the case was
issued the next month.  His substantive appeal was received in
September 1987.  Supplemental statements of the case were issued
in January and May 1988.  The case was originally received and
docketed at the Board in April and May 1989, respectively.

By decision dated in January 1990, the Board denied service
connection for residuals of shell fragment wounds to the abdomen
and buttocks.  By separate decision of the same date, the Board
remanded the issue of entitlement to service connection for deep
venous thrombosis of the right lower extremity.  The case was
again received and docketed at the Board in March 1991.  A
hearing was held on November 5, 1991, in Washington, D.C., before
a section of the Board.  In January 1992, the Board vacated the
January 1990 decision since the veteran had not been afforded the
hearing he had requested prior to the Board's decision.  The case
was sent to this section for review.  In June 1992, the Board
remanded the case to the RO for additional development.  By
rating action of January 1993, the RO granted the veteran service
connection for deep venous thrombosis of the right lower
extremity.  A supplemental statement of the case was issued later
that month.  The veteran submitted a notice of disagreement with
the evaluation assigned for deep venous thrombosis of the right
lower extremity in February 1993.  A statement of the case
concerning this issue was prepared by the RO in June 1993, and,
later that month, the veteran's substantive appeal as to this
issue was received.  The case was then returned to the Board in
July 1993.  Throughout his appeal, the veteran has been
represented by the Disabled American Veterans, and that
organization submitted additional written argument to the Board
in August 1993.  The case is now ready for appellate review.

In a statement received in November 1990, the veteran referred to
a claim for service connection for heart disease secondary to the
residuals of the shell fragment wound to the right leg.  In
addition, in June 1993, the veteran submitted a letter which may
be construed as a notice of disagreement with the effective date
assigned for the grant of service connection of deep venous
thrombosis of the right lower extremity.  He also has claimed
that

3

he is unemployable as a result of his service-connected
disabilities.  Since these matters have not been developed or
certified for appeal, and inasmuch as they have no impact on the
issues currently before the Board, they are referred to the RO
for appropriate action.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative assert that the RO committed
error in failing to find that the additional evidence he
submitted is new and material.  He claims that he received
treatment for a shell fragment wound to the stomach in service,
but that the wounds were not subsequently recorded in the service
records since they were superficial.  He states that he received
the shell fragment wounds to his buttocks at the same time.  He
relates that he has undergone many procedures to remove metal
fragments from his stomach.  He refers to records showing pieces
of fragments being removed from his stomach.  He requests
consideration of 38 U.S.C.A. 1154 (West 1991).

The veteran and his representative assert that a higher rating
should be assigned for deep venous thrombosis of the right lower
extremity.  He states that his symptoms include severe pain,
swelling, discoloration and occasional numbness.  He reports that
he is unable to walk for more than three blocks.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991), has reviewed and considered all the evidence and
material of record in the veteran's claims files.  The Board has
determined that only those items listed in the "Certified List"
attached to this decision and incorporated by reference herein
are relevant evidence in the consideration of the veteran's
claim.  Based on its review of the relevant evidence in this
matter, and for the following reasons and bases, it is the
decision of the Board that new and material evidence has been
submitted to reopen a claim of entitlement to service connection
for residuals of a shell fragment wound to the abdomen, but that
the cumulative evidence is against the claim for service
connection.  It is also the decision of the Board that the
preponderance of the evidence is against the claims for service
connection for residuals of a shell fragment wound to the
buttocks and the claim,for an increased rating for deep venous
thrombosis of the right lower extremity.

FINDINGS OF FACT

1.    All relevant evidence necessary for an equitable
disposition of the veteran's appeal has been obtained by the RO.

4

2.    The Board denied the veteran entitlement to service
connection for residuals of a shell fragment wound to the abdomen
in July 1982.

3.    The evidence submitted subsequent to the Board's July 1982
decision includes evidence which has not previously been
considered and is relevant, probative and capable of changing the
outcome of this case.

4.   The cumulative evidence of record fails to establish that
the veteran sustained a shell fragment wound to the abdomen in
service.

5.    The credible evidence does not show that the veteran
sustained shell fragment wound to the buttocks in service.

6.    The veteran's deep venous thrombosis of the right lower
extremity is manifested by complaints of pain, swelling and
discoloration.

7.   Recent VA examination showed minimal swelling; no deep
venous thrombosis was noted.

8.    More than persistent moderate swelling of the right leg has
not been demonstrated.

CONCLUSIONS OF LAW

1.    The evidence received since the Board denied entitlement to
service connection for residuals of a shell fragment wound to the
abdominal area is new and material and the claim is reopened. 38
U.S.C.A. 5107, 5108, 7104 (West 1991); 38 C.F.R. 3.156(a),
20.1105 (1992).

2.    Residuals of a shell fragment wound of the abdominal area
were not incurred in or aggravated by service. 38 U.S.C.A. 1110,
1154, 5107 (West 1991).

3.    Residuals of a shell fragment wound to the buttocks were
not incurred in or aggravated by service. 38 U.S.C.A. 1110, 1154,
5107 (West 1991).

4.    An evaluation in excess of 10 percent for deep venous
thrombosis of the right lower extremity is not warranted. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1, 4.2,
4.7, 4.10, 4.40, Part 4, Code 7121 (1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

We have found that the veteran's claims are well grounded within
the meaning of 38 U.S.C.A. 5107(a).  That is, we find that he has
presented claims which are plausible.  The Board is also

5

satisfied that all relevant facts have been properly developed.
No further development is required in order to comply with the
duty to assist mandated by 38 U.S.C.A. 5107(a).

Under the governing criteria, service connection for residuals of
a shell fragment wound of the abdominal area or the buttocks may
be granted if it is shown that they were incurred in or
aggravated by service. 38 U.S.C.A. 1110.  In the case of any
veteran who engaged in combat with the enemy in active service
with a military, naval or air organization of the United States
during a period of war, campaign or expedition, the Secretary
shall accept as sufficient proof of service connection of any
disease or injury alleged to have been incurred in or aggravated
by such service satisfactory lay or other evidence of service
incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions or hardships of
such service, notwithstanding the fact that there is no official
record of such incurrence or aggravation in such service, and, to
that end, shall resolve every reasonable doubt in favor of the
veteran.  Service connection of such injury or disease may be
rebutted by clear and convincing evidence to the contrary.  The
reasons for granting or denying service connection in each case
shall be recorded in full. 38 U.S.C.A. 1154(b).

I.   Whether new and material evidence has been submitted to
reopen a claim of entitlement to service connection for residuals
of a shell fragment wound to the abdominal area.

As noted above, by decision of July 1982, the Board denied the
veteran's claim for entitlement to service connection for
residuals of a shell fragment wound to the abdominal area.  When
a claim is disallowed by the Board, it may not thereafter be
reopened and allowed and a claim based upon the same factual
basis may not be considered. 38 U.S.C.A. 7104(b).  The exception
to this rule provides that, if new and material evidence is
presented or secured with respect to a claim which has been
disallowed, the Secretary shall reopen the claim and review the
former disposition of the claim. 38 U.S.C.A. 5108; 38 C.F.R.
20.1105. The United States Court of Veterans Appeals (the Court)
has set forth a two-step analysis to be applied when a claimant
seeks to reopen a claim.  The Board must first determine whether
the evidence is new and material and, if so, the case will be
considered to be reopened, and the claim must then be evaluated
in light of the entire evidence of record, both new and old.
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

New evidence means more than evidence which was not previously
physically of record.  To be "new," additional evidence must be
more than merely cumulative.  Colvin v. Derwinski, 1 Vet.App.
171, 174 (1991).  However, even if the additional evidence is
relevant and probative, it must be demonstrated that this
evidence, when viewed in the context of all the evidence, both
new and old, would change the outcome.  Smith v. Derwinski, 1
Vet.App. 178 (1991).

6

The additional evidence submitted in this case includes
voluminous VA and private medical records, a statement from an
acquaintance of the veteran and his testimony at hearings on
appeal.  The veteran testified during hearings in 1987 and 1991
that he was wounded in 1969 and 1970.  The evidence also includes
a VA outpatient treatment report of March 1988 at which time the
veteran reported that he had removed a small metal fragment that
evening.  It was indicated that a piece of shrapnel was noted on
exploration, but the examiner was unable to remove it.  The
diagnosis was shrapnel foreign body.  Based on a review of the
record, the Board concludes that the additional evidence
submitted by the veteran is new and material.  That is, it is
evidence which has not previously been considered and which is
relevant and probative of the issue under review.  Colvin, 1
Vet.App. 174. it is apparent that this evidence raises the
possibility that the veteran's claim is valid.  This evidence
suggests that there was, in fact, shrapnel in the veteran.
Accordingly, the Board concludes that with the submission of new
and material evidence, the veteran's claim for service connection
for residuals of a shell fragment wound of the abdominal area is
reopened.  The Board will, therefore, review the entire evidence
of record on a de novo basis.

Since the veteran has submitted new and material evidence
warranting reopening of his claim, the Board must next consider
whether the due process requirements of Bernard v. Brown, 4
Vet.App. 384 (1993), have been satisfied prior to addressing the
issue of entitlement to service connection for residuals of a
shell fragment wound to the abdominal area.  As noted above, the
RO in a June 1987 decision, in effect found that new and material
evidence had not been submitted to reopen the claim of
entitlement to service connection for residuals of a shell
fragment wound to the abdominal area.  The Board concludes,
however, that the due process requirements of Bernard have been
met, and that the veteran will not be prejudiced by the Board's
decision on the merits of the claim.  His arguments and testimony
clearly relate to the inservice onset of the purported injury and
show that he understood the nature of the evidence needed to
substantiate his claim on the merits.  Moreover, the August 1987
statement of the case apprised him of the pertinent law and
regulations governing in a decision on the merits.

The service medical records show that the veteran was seen in May
1970 and reported a one-month history of abdominal pain.
Following an examination, the impression was gastrointestinal
complaints with possible gastritis secondary to hyperactivity,
secondary to anxiety.  The only other reference in the service
medical records to findings concerning the abdomen was in October
1971 when the veteran reported sporadic left lower quadrant pain.
The impression was probable muscle pain.  The significance of
these entries stems from the fact that they reflect treatment the
veteran received in service for abdominal complaints following
the date of his alleged gunshot wound.  In this regard, the Board
notes that when the veteran testified at a hearing at the RO in

7

February 1987, he related that he was on patrol in November 1969,
he hit a mine and he was blown up against a tree.  He stated that
pieces of metal went into his abdomen. (Transcript p. 1).  When
he testified at a hearing at the Board in November 1991, he
stated that he received the shrapnel wound to the abdomen in
March 1970. (Transcript p. 4, 5).  Thus, although the veteran was
seen for complaints of stomach pain at least approximately two
months after the claimed shrapnel wound to his abdominal area, no
mention was made of his wound during service.  The Board also
points out that when the veteran was examined in November 1972,
prior to his separation from service, a fragment wound of the
right leg with residuals was noted.  There was no mention of any
wound of the abdomen.  Similarly, the veteran's service personnel
records reveal that the only wounds he received were in June 1971
when he sustained shrapnel injuries to the right leg and right
arm.  There was no indication of any shell fragment wound to the
abdomen.

The veteran filed an original claim for compensation benefits in
January 1973, less than two weeks after the date of his
separation from service.  On the claim form, he provided what
appears to have been a comprehensive list of disabilities he
attributed to service, including "acne." On this list he
specified several problems he attributed to "WIA" (wounded in
action).  None of these involved fragment wounds of the stomach
or buttocks.  He did refer to "stomach problems" in May 1972.

When the veteran was examined by the VA in March 1973, he
described in detail the fragment wound to his right leg.  He
specifically denied experiencing any stomach problems in service,
and gave no history of fragment wounds of the stomach.  The
veteran's current assertions are not credible in light of the
contemporaneous documentary and medical evidence.  While he has
argued that he did not begin to have problems with the fragment
wounds to the abdomen for several years following service, his
failure to make reference to the wounds, when it was logical for
him to do so, becomes highly relevant in light of the
circumstances.

The veteran has referred to the fact that he has undergone
numerous surgical procedures to remove metal fragments from his
abdomen.  The veteran was seen in a VA outpatient treatment
clinic in August 1978 and reported an abscess in his right lower
quadrant secondary to a shrapnel fragment.  He indicated that he
had been a helicopter door gunner and had shrapnel all over his
abdomen.  Examination of his abdomen showed that there were many
scars.  The examiner opened up his abdomen; there was a lot of
very dense scar tissue that was gritty to the point that it
almost felt like mesh.  Three pieces of black metallic fragments
were removed.  A tissue report showed granulating skin with
epidermal hyperplasia of the right lower quadrant.  There was no
indication in the report that the material was, in fact, shrapnel
fragments from a wound in service.  He was seen in a private
facility later in August 1978 and it was reported that he had a
'shrapnel opened" in a VA

8

facility three days earlier and was in for a dressing change and
removal of a drain.

As noted above, the veteran has made reference to surgical
procedures he underwent reportedly to remove metal fragments.  An
X-ray of the abdomen in August 1980 revealed no metallic foreign
bodies.  He was hospitalized by the VA about four weeks later and
reported a history of shrapnel to the lower abdomen.  While
hospitalized, he underwent an excision of a chronic draining
sinus tract in his abdomen.  Tissue studies showed a sinus tract
and scar of the skin of the abdomen.  This was attributed to a
"foreign body reaction." When hospitalized at a VA facility in
October 1985, he related that he had received shrapnel fragment
wounds to his abdomen and that, subsequently, very small
fragments had worked their way to the surface resulting in cyst
formation and multiple infections.  During the hospitalization,
he underwent a revision of the abdominal scar.  The tissue report
showed subcutaneous tissue of the abdomen with cicatrix with
mature adipose tissue.  The veteran was again seen in a VA
outpatient treatment clinic in March 1988 and stated that more
shrapnel was working its way through the abdominal surface.  He
stated that he had removed a small metal fragment that night, but
felt that it was more slightly below the surface.  An exploration
was attempted.  Further X-ray of the abdomen in June 1989
revealed small metallic-appearing densities which the radiologist
believed were from artifacts rather than from within the veteran.
There were no large metal fragments identified.

The veteran's credibility in this case is suspect.  He has both
failed to report the alleged abdominal wounds on multiple
occasions during and proximate to service and he has failed to
provide the type of consistent accounts of the circumstances of
the alleged wounds that permits confident reliance upon his
recollections offered years after service.  While on at least one
occasion he attributed the abdominal wound to the fact that he
had been hit by a mine, an operation report dated in October 1985
shows he had been hit by shrapnel from a hand grenade.  In
addition, in a Vet Center report dated in October 1987, the
veteran described an incident in service when he was a door
gunner on an assault helicopter and sustained several wounds,
including one to the buttocks.  No mention was made of an
abdominal wound, although the veteran has sworn in testimony at a
hearing that the wounds were incurred at the same time.  He also
noted that one of his friends, [redacted] had been killed within
six months of being sent to Vietnam.  However, Mr. [redacted]
reported, in a statement dated in March 1987, that he took the
veteran to a VA outpatient treatment clinic in 1976 or 1977 and
observed a physician remove lumps from the veteran's abdomen.

The record establishes that the veteran received numerous medals,
including the Purple Heart and the Combat Infantryman Badge.
Accordingly, the provisions of 38 U.S.C.A. 1154(b) apply.  While
the veteran has vigorously insisted that he did receive shell
fragment wounds to the abdomen in service, his lay evidence has

9

not been "satisfactory" for the reasons noted above, and the lay
evidence presented on his behalf has been rebutted by clear and
convincing evidence to the contrary.  Tn addition to the fact
that there is no official record of the veteran receiving a shell
fragment wound to the abdomen in service, the evidence also
demonstrates that metal fragments attributable to an inservice
wound have not been found by medical providers.  The numerous
tissue reports following surgical procedures have never
identified a metal fragment.  These medical findings are of
greater probative value than the veteran's unsupported assertions
made in connection with his claim for monetary benefits or the
recollections of Mr. [redacted].  What the veteran has claimed are metal
fragments have been variously noted to be granulomas or a sinus
tract.  The overwhelming weight of the credible evidence is
against the veteran's claim for service connection for residuals
of a shell fragment wound to the abdominal area.

II.  Service Connection for Residuals of a Shell Fragment Wound
to the Buttocks

The veteran has also argued he sustained shell fragment wounds to
the buttocks at the same time he sustained the wounds to the
abdominal area.  However, the service medical records disclose no
findings indicative of a shell fragment wound to the buttocks.  A
report of medical history in November 1970 reveals that the
veteran stated that he had been riding in a tank one year earlier
when it hit a land mine and that shrapnel hit his right thigh and
hands.  No mention was made of any injury or wounds to the
buttocks.  Similarly, the only reference to fragments on the
separation examination in November 1972 concerned a wound to the
right leg.  Accordingly, when the veteran was reporting his
history in November 1970 and again in November 1972, these would
have been appropriate times to report any wounds he received to
the buttocks.  It is highly significant, therefore, that no
mention was made of a shell fragment wound to the buttocks at
those times.  As we noted above, both the veteran's original
claim for benefits filed immediately after service and his
original VA examination in 1973 failed to refer by history or
findings to these alleged wounds.

In February 1985, the veteran was hospitalized in a VA facility
and indicated that he had multiple soft tissue abscesses of the
right lower abdomen and perianal region, following a shrapnel
wound to the lower abdomen and pelvis in 1969.  He had reported
to the emergency room of a VA facility the previous month with a
complaint of increasing pain and drainage from a right perianal
swelling of six weeks, duration.  At that time, an incision and
drainage was performed.  Following another episode of increasing
perianal pain and swelling, another incision and drainage was
done.  He was seen in the emergency room on the night prior to
admission with complaints of increasing pain and fever.  Rectal
examination revealed normal sphincter tone.  There was no
tenderness.  The diagnosis was right buttock abscess.  It is
significant to note that while the veteran was seeking treatment

10

for complaints involving the buttocks, he made no reference to a
shell fragment wound of that area.  Moreover, neither this
hospital report nor any other medical evidenced of record
indicates that the veteran had sustained a shell fragment wound
to the buttocks in service.  No fragments have been demonstrated.
The veteran's assertions, first made many years after service,
that he had sustained a shrapnel wound to the buttocks in service
are not persuasive in light of the negative findings in the
medical records of any reference to shell fragment wounds to the
buttocks.  The evidence is clear and convincing and rebuts the
veteran's assertions of an inservice shell fragment wound to the
buttocks. 38 U.S.C.A. 1154.  The only evidence in support of his
claim consists of his statements, which provide an inconsistent
history of a shell fragment wound to the buttocks, as discussed
earlier.  These are not persuasive in light of the medical
records which are of far greater probative value than his
self-serving statements.  Accordingly, the preponderance of the
evidence is against the claim for service connection for
residuals of a shell fragment wound to the buttocks.

III.  An Increased Rating for Deep Venous Thrombosis of the Right
Lower Extremity

Some of the basic facts are not in dispute.  Service connection
is in effect for deep venous thrombosis of the right lower
extremity, for which a 10 percent evaluation has been assigned
effective from August 1987.  The schedular evaluation has been
assigned pursuant to the provisions of Diagnostic Code 7121 of
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. Matters
which are in dispute will be discussed below.

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A.
1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the
various disabilities.  VA has a duty to acknowledge and consider
all regulations which are potentially applicable through the
assertions and issues raised in the record, and to explain the
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1
Vet.App. 589 (1991).  These regulations include, but are not
limited to 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40. These
requirements for the evaluation of the complete medical history
of the claimant's condition operate to protect claimants against
adverse decisions based upon a single, incomplete or inaccurate
report, and to enable VA to make a more precise evaluation of the
level of the disability and of any changes in the condition.
Schafrath, 1 Vet.App. at 593-94.

Under the governing criteria, a 30 percent evaluation is
warranted for phlebitis or thrombophlebitis, unilateral when
there is persistent swelling of leg or thigh, increased on
standing or walking 1 or 2 hours, readily relieved by recumbency;
moderate discoloration, pigmentation and cyanosis or persistent
swelling of arm or forearm, increased in the dependent position;
moderate

11

discoloration, pigmentation or cyanosis.  A 10 percent evaluation
is assignable when there is persistent moderate swelling of leg
not markedly increased on standing or walking or persistent
swelling of arm or forearm not increased in the dependent
position.  Code 7121.

By rating decision dated in January 1993, the RO granted service
connection for deep venous thrombosis of the right lower
extremity and assigned a 10 percent rating.  This determination
was based on private and VA medical opinions that deep venous
thrombosis of the right lower extremity was proximately due to
his service-connected residuals of a shell fragment wound to the
right leg.  The veteran has disagreed with the evaluation
assigned for deep venous thrombosis of the right lower extremity.

The veteran was hospitalized in a VA facility in March 1991. it
was noted that he had a past medical history of right lower
extremity trauma which resulted in venous insufficiency and
multiple deep venous thromboses (times 13).  It was indicated
that the last deep venous thrombosis had occurred in November
1990 while he was on medication.  An examination of the
extremities showed no cyanosis, clubbing or edema.  He underwent
an inferior vena cava filter replacement.  The diagnoses included
recurrent pulmonary embolism and deep venous thrombosis secondary
to lower extremity trauma.

On VA examination in September 1992, the veteran reported that
his right leg swelled after he was driving a car for about 30
minutes.  He also noted that walking or standing was limited to 2
or 3 minutes due to swelling and discomfort.  Vascular studies
showed that venous duplex was normal, with no evidence of deep
venous thrombosis in the right lower extremity.  VA orthopedic
examination found that lower leg circumferences were 44/43 at the
calf and 25/24 at that small part of the ankle.  There was no
visible swelling other than the mild amount shown in these
measurements.  Minimal swelling is consistent with the 10 percent
evaluation now assigned for deep venous thrombosis of the right
lower extremity.  Since the requisite findings for a higher
rating have not been demonstrated, the Board finds that an
increased rating is not warranted.

The evidence also does not show that the veteran's service-
connected deep venous thrombosis of the right lower extremity
presents such an exceptional or unusual disability picture as to
render impractical the application of the regular schedular
standards so as to warrant the assignment of an extraschedular
rating under 38 C.F.R. 3.321(b)(1). This disability has not
required frequent hospitalizations, nor has it caused marked
interference with employment.  The symptoms of his right lower
extremity disability most closely approximate the 10 percent
evaluation now in effect. 38 C.F.R. 4.7.

12

ORDER

New and material evidence has been submitted to reopen a claim of
entitlement to service connection for residuals of a shell
fragment wound to the abdominal area, but service-connection for
residuals of a shell fragment wound to the abdominal area is
denied based on the complete evidence of record.  Service
connection for residuals of a shell fragment wound to the
buttocks is denied.  An increased rating for deep venous
thrombosis of the right lower extremity is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

MEMBER TEMPORARILY ABSENT            THOMAS J. DANNAHER

RICHARD B. FRANK

*38 U.S.C.A. 7102(a)(2)(A) (West 1991) permits a Board of
Veterans' Appeals Section, upon direction of the Chairman of the
Board, to proceed with the transaction of business without
awaiting assignment of an additional member to the Section when
the Section is composed of fewer than three Members due to
absence of a Member, vacancy on the Board or inability of the
Member assigned to the Section to serve on the panel.  The
Chairman has directed that the Section proceed with the
transaction of business, including the issuance of decisions,
without awaiting the assignment of a third Member.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to
the United States Court of Veterans Appeals within 120 days from
the date of mailing of notice of the decision, provided that a
Notice of Disagreement concerning an issue which was before the
Board was filed with the agency of original jurisdiction on or
after November 18, 1988.  Veterans' Judicial Review Act, Pub. L.

13

No. 100-687, 402 (1988).  The date which appears on the face of
this decision constitutes the date of mailing and the copy of
this decision which you have received is your notice of the
action taken on your appeal by the Board of Veterans' Appeals.


